PER CURIAM: *
Eric Tucker pleaded guilty to accessory after the fact of armed robbery and was sentenced to serve 46 months in prison and a three-year term of supervised release. Tucker now appeals his sentence. He contends that the district court misapplied the Sentencing Guidelines and that his sentence is contrary to United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 *84L.Ed.2d 621 (2005). These arguments are unavailing. See United States v. Alonzo, 435 F.3d 551 (5th Cir.2006); United States v. Mares, 402 F.3d 511, 520 (5th Cir.), cert. denied, — U.S. -, 126 S.Ct. 43, 163 L.Ed.2d 76 (2005); United States v. Burton, 126 F.3d 666, 669, 679 (5th Cir.1997); United States v. Harris, 104 F.3d 1465, 1474-75 (5th Cir.1997). The judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.